



TETRA Technologies, Inc.    








April 8, 2020






Stuart M. Brightman
123 Plantation Road
Houston, Texas 77024


Re:    Amendment to Transition Agreement (the “Agreement”) effective as of May
3,
2019 between TETRA Technologies, Inc. (the “Company”) and Stuart M.
Brightman


Dear Stu:


In order to address the challenges that the Company is facing in the current
economic climate due to the COVID-19 pandemic and oil price collapse, we are
implementing wage reductions for substantially all employees of the Company,
including all executive officers of the Company at a 20% rate.


Please sign below to confirm your consent and agreement that your Base Salary
set forth in Section 3.1 of the Agreement will be reduced by 20%, from $250,000
to $200,000 (on an annual basis), effective April 11, 2020 and continuing
thereafter until the earlier to occur of (i) any increase in the annual base
salary of any executive officer of the Company from their reduced rate or (ii)
your written election to have your full Base Salary reinstated. You further
acknowledge and agree that this salary reduction does not constitute “Good
Reason” for termination as defined in Section 4.3(b) of the Agreement.


In this very difficult market, we very much appreciate your continued commitment
to the Company.


Sincerely,




/s/ Bass C. Wallace, Jr.
Bass C. Wallace, Jr., Senior Vice President
and General Counsel


Agreed to and acknowledged
On April 9, 2020 by:




/s/ Stuart M. Brightman
Stuart M. Brightman






24955 I-45 North
The Woodlands, TX 77380
281.367.1983



